Allowable Subject Matter
Claims 2-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Agbabian (see PTO892) teaches a method for detecting DNS redirects or fraudulent local certificates; Balamurugan (see PTO892) teaches a hybrid multi-iterative crowdsourcing system; Bigham (see PTO892) teaches closed-loop crowd control of an existing interface; Erickson (see PTO892) teaches policy enforcement by end user review; Garrigues (see PTO892) teaches monitoring an any-image labeling engine; Honkola (see PTO892) teaches a method for providing input suggestions; Kibbe (see PTO892) teaches a method of reviewing and producing documents; Kim (see PTO892) teaches a method for desktop tagging of a web page; KIRSCH (see PTO892) teaches secure population of form data; Rankin (see PTO892) teaches machine learning data annotation methods; Ritter (see PTO892) teaches outsourcing tasks via a network; Van Dusen (see PTO892) teaches a method for voting ontology crowd sourcing; Van Pelt (see PTO892) teaches dynamic optimization for data quality control in crowd sourcing tasks; Yankelevich (see PTO892) teaches managing crowdsourcing environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178